          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   V5 TECHNOLOGIES,                                      Case No.: 2:17-cv-02349-KJD-NJK
12          Plaintiff(s),                                               ORDER
13   v.                                                             [Docket No. 176]
14   SWITCH, LTD.,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to strike percipient witness Everett
17 Thompson. Docket No. 176. Plaintiff filed a response in opposition. Docket No. 188. Defendant
18 filed a reply. Docket No. 252. The motion is properly resolved without a hearing. See Local Rule
19 78-1. For the reasons discussed below, Defendant’s motion to strike is hereby DENIED.
20 I.      BACKGROUND
21         This case involves claims that Defendant engaged in anticompetitive conduct with respect
22 to high-end colocation data centers within the Las Vegas area. See Compl. (Docket No. 1) at ¶ 3.
23 Although some state law claims are also brought, at its heart this case involves claims that
24 Defendant’s alleged conduct violated Sections 1 and 2 of the Sherman Act by monopolizing,
25 attempting to monopolize, and engaging in unlawful restraints of trade. See, e.g., id. at ¶¶ 147-
26 171. In particular, Plaintiff alleges that Defendant unlawfully stifled competition in an effort to
27 maintain its monopoly in high-end colocation data centers in the Las Vegas metropolitan area
28 through a variety of means, including reliance on exclusive-dealings agreements, threats of

                                                    1
          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 2 of 6




 1 refusals to deal, predatory pricing, and a campaign of disparagement of Defendant’s competitors
 2 (including Plaintiff). See id. at ¶¶ 44, 73; see also id. at ¶¶ 95-120 (providing product and
 3 geographic market definition).
 4         The parties are before the Court on a dispute as to whether Everett Thompson should be
 5 stricken as a witness in this case. Mr. Thompson is the founder and CEO of Wired Real Estate
 6 (“WiredRE”), an independent colocation and data center research firm. Docket No. 188-1 at ¶ 2.
 7 On May 20, 2013, Mr. Thompson and WiredRE provided an independent assessment of Cobalt’s
 8 business health (the “WiredRE report”). See id. at ¶ 3; see also Docket No. 176-1 at ¶ 10. Mr.
 9 Thompson was involved in the creation of the WiredRE report. See, e.g., Docket No. 176-1 at ¶¶
10 15-16. Defendant has proffered a theory in this case that the WiredRE report shows that Plaintiff’s
11 business failings were caused by mismanagement rather than the anticompetitive conduct alleged
12 to have been undertaken by Defendant. See, e.g., Docket No. 188-1 at 28-34 (excerpts from expert
13 rebuttal report of George C. Swarts).
14         Mr. Thompson was not identified as a potential witness in Plaintiff’s initial disclosures
15 because, at that time, Plaintiff did not intend to rely on testimony from Mr. Thompson. See id. at
16 ¶ 18. Mr. Thompson was identified as a witness on Plaintiff’s supplemental disclosure served on
17 December 26, 2019. See Docket No. 176-2. Mr. Thompson was identified therein as a witness
18 with respect to the Cobalt Cheyenne business plan; sales and marketing; management; and the
19 WiredRE report. Id. at 5. Mr. Thompson was added as a witness to rebut factual representations
20 and interpretations made by Defendant’s experts in advancing the theory identified above. See
21 Docket No. 188-1 at ¶ 18.
22         The fact discovery cutoff expired on September 27, 2019. See Docket No. 81. Plaintiff
23 disclosed Mr. Thompson on December 26, 2019. See Docket No. 176-2. Expert discovery
24 continued thereafter. See Docket No. 158 at 2 (discussing need to extend dispositive motion
25 deadline to complete expert depositions). It also appears that the parties anticipate the potential
26 need to conduct further fact depositions (apart from any deposition of Mr. Thompson). See Docket
27 No. 188-1 at ¶ 7. Plaintiff offered during the meet-and-confer process to stipulate to the deposition
28 of Mr. Thompson, an offer that Defendant rejected. See id. at ¶ 20. The deadline for dispositive

                                                     2
          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 3 of 6




 1 motions expired on March 2, 2020. See Docket No. 184. Substantive motion practice remains
 2 pending. No trial date has been set.
 3 II.     STANDARDS
 4         Even without any formal discovery request for such information, parties are required to
 5 disclose the names and contact information for individuals likely to have discovery information
 6 that the disclosing party may use to support its claims or defenses, unless the use would be solely
 7 for impeachment. Fed. R. Civ. P. 26(a)(1)(A)(i). The initial disclosure must also identify the
 8 pertinent subjects on which the witness will likely have information. Id. The initial disclosure
 9 must be based on the information then reasonably available to the disclosing party. Fed. R. Civ.
10 P. 26(a)(1)(E). When the disclosing party later learns that its initial disclosure is incomplete, it
11 has a duty to supplement in a timely manner. Fed. R. Civ. P. 26(e)(1)(A). This supplementation
12 duty does not apply when the additional information was otherwise made known to the other party
13 during the discovery process or in writing. Id.
14         When a party believes the disclosure rules have been violated, it may bring a motion to
15 exclude witnesses that were not properly disclosed. Fed. R. Civ. P. 37(c)(1). The movant bears
16 the initial burden of showing a violation of the disclosure requirements. See Silvagni v. Wal-Mart
17 Stores, Inc., 320 F.R.D. 237, 241 (D. Nev. 2017) (citing Lodge v. United Homes, LLC, 787 F.
18 Supp. 2d 247, 258 (E.D.N.Y. 2011)).
19         “A district court has wide discretion in controlling discovery” and that discretion is
20 “particularly wide” in deciding whether to exclude witnesses. Ollier v. Sweetwater Union High
21 Sch. Dist., 768 F.3d 843, 862 (9th Cir. 2014). Courts do not construe the duty to provide witness
22 disclosures in a manner that puts form over substance. Coleman v. Keebler Co., 997 F. Supp.
23 1102, 1107 (N.D. Ind. 1998); 8A Wright, Miller, & Marcus, FEDERAL PRACTICE AND PROCEDURE,
24 § 2049.1 at p. 313 (2019 supp.) (the analysis of whether a disclosure violation occurred is a
25 “pragmatic” one). Courts apply the disclosure rules with an eye toward “common sense,” keeping
26 in mind the purposes that the rules are intended to accomplish. See, e.g., Jackson v. United Artists
27 Theatre Circuit, Inc., 278 F.R.D. 586, 592 (D. Nev. 2011). Parties should be put on notice of the
28 factual and legal contentions of the opposing party; the initial and supplemental disclosure

                                                     3
          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 4 of 6




 1 requirements eliminate surprise and trial by ambush. See, e.g., Ollier, 768 F.3d at 862-63. Hence,
 2 the analytical threshold for determining whether there has been a disclosure violation is whether
 3 the opposing party had meaningful notice to prepare its case.1
 4         The rules expressly contemplate that such notice need not necessarily be provided through
 5 a formal initial disclosure or a formal supplement thereto. A formal disclosure is unnecessary
 6 when the information has “otherwise been made known to the other parties during the discovery
 7 process.” Fed. R. Civ. P. 26(e)(1)(A). Whether sufficient notice of a potential witness has been
 8 provided during discovery to negate any duty for a formal disclosure is an issue resolved based on
 9 the specific circumstances of each case. A district court does not err in finding that passing
10 mention of numerous names during deposition testimony is insufficient notice for each of those
11 witnesses. See Ollier, 768 F.3d at 862-63. When the identity of a witness and subject areas of
12 pertinent information are well-understood by the opposing party given developments in discovery,
13 however, a formal disclosure is not required. See, e.g., United States ex rel. Landis v. Tailwind
14 Sports Corp., 234 F. Supp. 3d 180, 192-93 (D.D.C. 2017); Coleman, 997 F. Supp. at 1107 (finding
15 that incidental disclosure, “particularly during a deposition,” may negate the duty for a formal
16 supplemental disclosure). Courts are particularly disinclined to find a disclosure violation when
17 the party seeking sanctions itself previously exposed its own knowledge of the information omitted
18 from formal disclosures. See HB Dev., LLC v. W. Pac. Mut. Ins., 86 F. Supp. 3d 1164, 1174 (E.D.
19 Wash. 2015) (denying motion to strike in light of deposition questions by the movant’s attorneys
20 showing sufficient notice); Van Maanen v. Youth With a Mission-Bishop, 852 F. Supp. 2d 1232,
21 1236-37 (E.D. Cal. 2012) (same); see also White v. City of Middleton, 45 F. Supp. 3d 195, 209 (D.
22 Conn. 2014) (finding no duty to disclose witnesses who were identified in the discovery provided
23 by the movant itself); McKesson Info. Sols., Inc. v. Bridge Med., Inc., 434 F. Supp. 2d 810, 812-
24
           1
25          Courts will ensure that a level playing field exists on which sufficient notice is provided
   to prepare for trial, but parties and attorneys should keep in mind that courts look with disfavor on
26 attempts to rely on technical violations of the rules in an attempt to gain unwarranted tactical
   advantages. See, e.g., Silvagni, 320 F.R.D. at 243. Especially when a disclosure is made within
27 or near the discovery cutoff, litigants should not automatically resort to a motion for exclusion
   sanctions; the initial impulse of counsel should be to confer on a compromise to eliminate any
28 potential prejudice arising from the timing of that disclosure. See, e.g., id.

                                                     4
          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 5 of 6




 1 13 (E.D. Cal. 2006) (denying motion to exclude witnesses who were identified in discovery,
 2 including the movant’s own discovery and disclosures).2
 3 III.    ANALYSIS
 4         In the circumstances of this case, Defendant fails to satisfy its initial burden of showing
 5 that Plaintiff violated the disclosure rules.
 6         Plaintiff did not violate its duty with respect to its initial disclosures. Parties are not
 7 required to disclose all witnesses with potentially relevant information, but rather only those
 8 witnesses on which they may rely. See Fed. R. Civ. P. 26(a)(1)(A)(i). Plaintiff did not include
 9 Mr. Thompson in its initial disclosures because it did not plan on relying on his testimony at that
10 time. See Docket No. 188-1 at ¶ 18.
11         Plaintiff also did not violate any duty to timely supplement its witness disclosures to
12 formally identify Mr. Thompson.3 Defendant was on notice during the discovery period of Mr.
13 Thompson’s potential pertinence to the case. Plaintiff produced documents identifying Mr.
14 Thompson. See Docket No. 176-1 at ¶ 7 (identifying document produced on January 15, 2019,
15 while also acknowledging that Mr. Thompson “could have appeared in multiple documents”
16 produced even earlier). Moreover, Defendant acknowledges in conjunction with the pending
17 motion that “[t]he WiredRE Report that Thompson’s potential testimony would focus on,
18 Thompson’s name, and Thompson’s role in the report [have] been introduced at multiple
19 depositions during the discovery period.” Id. at ¶ 14. It appears that there are eight such
20 depositions. See Docket No. 188-1 at ¶ 5. Defense counsel himself posed deposition questions
21
           2
22           Some courts analyze this issue in terms of whether there was a disclosure violation at all,
   while others analyze whether the informal disclosure during discovery renders any violation
23 sufficiently harmless or substantially justified such that there is no basis for imposing sanctions.
   See Fed. R. Civ. P. 37(c)(1). The outcome here is the same either way. Cf. Coleman, 997 F. Supp.
24 at 1107 (finding no disclosure violation and, even assuming there had been a violation, finding
   exclusionary sanctions to be unwarranted).
25
           3
             To be clear and as noted above, Plaintiff did in fact identify Mr. Thompson as a witness
26 in a supplemental disclosure. Defendant contends that this disclosure was untimely. Given the
   finding herein that the disclosure obligation was not triggered with respect to Mr. Thompson, the
27 supplemental disclosure that was made could not be untimely. The Court also notes that it does
   not find any sandbagging or bad faith conduct by Plaintiff with respect to the manner in which Mr.
28 Thompson was disclosed as a witness.

                                                     5
          Case 2:17-cv-02349-KJD-NJK Document 332 Filed 04/17/20 Page 6 of 6




 1 about Mr. Thompson. See Docket No. 176-6 (transcript excerpts from deposition of Michael
 2 Ballard taken on August 23, 2019). All of this makes clear that Defendant was on notice during
 3 the discovery process of Mr. Thompson’s identity and the potentially relevant subject matters on
 4 which he may possess information. Plaintiff had no duty to provide a formal supplemental
 5 disclosure providing the same information. Fed. R. Civ. P. 26(e)(1)(A); see also Fed. R. Civ. P.
 6 26(a)(1)(A)(i). If Defendant wanted to depose Mr. Thompson or otherwise obtain discovery from
 7 him, it had ample notice and opportunity to do so within the discovery period.
 8         In short, Mr. Thompson’s identity and the subjects on which he could provide testimony
 9 pertinent to this case were known to Defendant during the discovery process through document
10 production and deposition discussion.       Plaintiff was not required to supplement its initial
11 disclosures with that information and, as a result, there was no disclosure violation.
12 IV.     CONCLUSION
13         For the reasons discussed above, Defendant’s motion to strike is DENIED.
14         IT IS SO ORDERED.
15         Dated: April 17, 2020
16                                                               ______________________________
                                                                 Nancy J. Koppe
17                                                               United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                     6
